                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 3:21 CV 22
                                                  )
                Plaintiff,                        )   JUDGE JACK ZOUHARY
                                                  )
        v.                                        )
                                                  )
 SHAFFER PHARMACY, INC.; THOMAS                   )   ORDER GRANTING MOTION
 TADSEN; and WILSON BUNTON,                       )   TO FILE UNDER SEAL
                                                  )
                Defendants.                       )   FILED TEMPORARILY UNDER SEAL



       This matter comes before the Court upon Plaintiff’s Ex Parte Motion for Leave to File

under Seal the attached Complaint with Exhibits; Motion for a Temporary Restraining Order and

Preliminary Injunction; Memorandum of Law in Support of Motion for Temporary Restraining

Order and Preliminary Injunction; Proposed Temporary Restraining Order; Declaration of

Meredith A. Carter, with Exhibits; Declaration of Kendall A. Miller, with Exhibits; and

Declaration of Dr. Carl Gainor:

       1.     The United States is engaged in parallel civil and criminal investigations of

Defendants Shaffer Pharmacy, Inc.; Thomas Tadsen; and Wilson Bunton;

       2.     The United States intends to execute search warrants associated with the criminal

investigation on January 14, 2021;
       3.      Good cause exists for granting the Motion for Leave to File Under Seal in order to

prevent the destruction of evidence prior to the execution of the search warrants.

       Based on the foregoing, it is therefore

       ORDERED as follows:

       A.      The Motion is GRANTED.

       B.      The seal will expire when the search warrants are executed.

       C.      Counsel for the United States will notify the Clerk’s Office that the search warrants

have been executed and all documents will be made available to the public.

   Dated: January 7, 2021


                                                 By:   s/ Jack Zouhary

                                                       District Court Judge




                                                  2
